 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      Scott Wesley Humphreys,
                                                            CASE NO. 3:18-cv-05736-RJB-JRC
11                             Plaintiff,
                                                            ORDER
12               v.

13      Luke Burgher et al,

14                             Defendants.

15

16          Plaintiff Scott Wesley Humphreys, proceeding pro se and in forma pauperis, filed this

17   civil rights Complaint under 42 U.S.C. § 1983. Presently pending in this action is defendants’

18   motion for a more definite statement (“motion”). Dkt. 62. The Court concludes that the

19   allegations in the fourth amended complaint are vague and ambiguous, and the fourth amended

20   complaint improperly attempts to incorporate by reference prior complaints. Therefore, the Court

21   grants defendants’ motion. Plaintiff is required to file an amended complaint within 14 days of

22   the date of this order that does not incorporate by reference any previously submitted complaints

23

24


     ORDER - 1
 1   or documents and states the actual factual allegations against each of the defendants for which

 2   plaintiff requests relief.

 3           The Court will address the motion to dismiss filed by defendants Cotton, Jones, Sharp,

 4   Thrasher, and Walden (Dkt. 63) in a separately filed report and recommendation.

 5                                            BACKGROUND

 6           On August 7, 2019, the undersigned entered a report and recommendation granting in

 7   part and denying in part defendants’ motion to dismiss. Dkt. 57. The undersigned recommended

 8   that plaintiff be granted leave to amend his complaint with respect to the following claims:

 9            is granted leave to amend his complaint on or before [DATE] with respect to
             plaintiff’s claims against: (1) defendant Burgher for sexual harassment; (2)
10           defendant Bennett for sexual harassment and violations of plaintiff’s right to access
             to the courts and equal protection; (3) defendant Lystad for violations of the Eighth
11           Amendment related to plaintiff’s medical treatment; (4) defendant Jolly for due
             process violations; (5) defendant Sharpe for violations of access to the courts; (6)
12           defendants Cardwell, Casey, Gilbert, Haynes, Jones, Burgher, and Tornquist for
             failure to protect; (7) defendant Haynes and Gilbert for supervisory liability; and
13           (8) defendants Thrasher, Cotton, Corder, and Walden for any constitutional
             violations cognizable under § 1983.
14
     Dkt. 57, 57-1.
15
            On August 26, 2019, prior to District Judge Bryan’s ruling on the report and
16
     recommendation, plaintiff filed a proposed fourth amended complaint. Dkt. 59. On September 16,
17
     2019, District Judge Robert J. Bryan adopted the undersigned’s report and recommendation on
18
     defendants’ motion to dismiss. Dkt. 60. District Judge Bryan also determined that plaintiff’s fourth
19
     amended complaint was now the operative complaint in this matter. Dkts. 60, 61.
20
            On October 1, 2019, defendants filed the motion for a more definite statement requesting
21
     that plaintiff be directed to file an amended complaint. See Dkt. 62. The same day, defendants
22
     Cotton, Jones, Sharp, Thrasher, and Walden filed a motion to dismiss. Dkt. 63. On October 14,
23
     2019, plaintiff filed a proposed fifth amended complaint. Dkt. 64.
24


     ORDER - 2
 1                                         DISCUSSION

 2           Federal Rule of Civil Procedure 8 requires a complaint to contain “a short and plain

 3   statement of the claim showing the pleader is entitled to relief,” and “[e]ach averment of a

 4   pleading shall be simple, concise, and direct.” Fed. R. Civ. P. 8(a)(e). If a pleading is so vague

 5   or ambiguous a defendant “cannot reasonably be required to frame a responsive pleading, the

 6   party may move for a more definite statement.” Fed. R. Civ. P. 12(e). “If a pleading fails to

 7   specify the allegations in a manner that provides sufficient notice, a defendant can move for a

 8   more definite statement under Rule 12(e) before responding.” Swierkiewicz v. Sorema N.A., 534

 9   U.S. 506, 514 (2002). Defendants are required to “point out the defects complained of and the

10   details desired.” Fed. R. Civ. P. 12(e).

11           In their motion, defendants request that the Court direct plaintiff to file another amended

12   complaint that does not incorporate by reference any previously submitted complaints or

13   documents and states the actual factual allegations against each of the defendants for which

14   plaintiff requests relief. Dkt. 62.

15           First, defendants maintain that plaintiff has attempted to incorporate by reference facts

16   from a previous complaint. See Dkt. 61 at 6, 8-9, 11. An amended pleading operates as a

17   complete substitute for the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

18   Cir. 1992) (citing Hal Roach Studios v. Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir.

19   1990)). “All causes of action alleged in an original complaint which are not alleged in an

20   amended complaint are waived.” Marx v. Loral Corp., 87 F.3d 1049, 1055-56 (9th Cir. 1996)

21   (quoting King v. Atiyeh, 814 F.2d 565 (9th Cir. 1987)). Therefore, plaintiff is required to amend

22   his complaint and is instructed not to attempt to incorporate by reference or join any prior

23   complaints with his amended complaint.

24


     ORDER - 3
 1          Second, defendants maintain that they are unable to properly respond to the fourth

 2   amended complaint because the allegations in the fourth amended complaint are conclusory and

 3   not causally connected to defendants. Dkt. 62 at 3. To state a claim under 42 U.S.C. § 1983,

 4   plaintiff must allege facts showing how a defendant caused or personally participated in causing

 5   the harm alleged in the complaint. Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988); Arnold,

 6   637 F.2d at 1355. A person subjects another to a deprivation of a constitutional right when

 7   committing an affirmative act, participating in another’s affirmative act, or omitting to perform

 8   an act which is legally required. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Sweeping

 9   conclusory allegations against an official are insufficient to state a claim for relief. Leer, 844

10   F.2d at 633. Further, a § 1983 suit cannot be based on vicarious liability alone but must allege

11   the defendant’s own conduct violated the plaintiff’s civil rights. City of Canton v. Harris, 489

12   U.S. 378, 385-90 (1989).

13          Plaintiff generally contends that defendants violated his constitutional rights, however,

14   plaintiff only provides vague allegations. See Dkt. 61. The Court finds that defendants cannot

15   reasonably prepare a response to the fourth amended complaint because the allegations are

16   overly vague and ambiguous regarding how defendants’ actions violated plaintiff’s rights.

17   Therefore, the Court finds that plaintiff must provide a more definite statement. See Papas v.

18   Bercovici, 2008 WL 2687441, *6 (D. Ariz. July 2, 2008) (“the Court may entertain a motion for

19   a more definite statement of a pleading that is so vague or ambiguous that the responding party

20   cannot reasonably prepare a response”).

21          The Court notes that plaintiff filed a proposed fifth amended complaint after defendants

22   filed this motion for a more definite statement, and before the Court ruled on the motion. See

23   Dkt. 64. In the proposed fifth amended complaint, it appears that plaintiff attempts to clarify his

24


     ORDER - 4
 1   allegations but also seeks to incorporate his prior complaints. See Dkt. 63. In abundance of

 2   caution, the Court will not consider the proposed fifth amended complaint at this time and

 3   instead, grants plaintiff an additional 14 days from the date of this order to file another amended

 4   complaint that complies with this order.

 5          Plaintiff’s amended complaint must comply with Federal Rule of Procedure 8. Rule 8

 6   requires the pleader to set forth his averments in a simple, concise, and direct manner. See

 7   McNeil v. United States, 508 U.S. 106, 113 (1993) (federal rules apply to all litigants, including

 8   prisoners lacking access to counsel); Crawford–El v. Britton, 523 U.S. 574, 598 (1998)

 9   (encouraging “firm application” of federal rules in prisoner cases); McHenry v. Renne, 84 F.3d

10   1172, 1177–78 (9th Cir. 1996) (affirming Rule 8 dismissal of complaint that was “argumentative,

11   prolix, replete with redundancy, and largely irrelevant” and providing an example of a properly-

12   pleaded claim, which could be “read in seconds and answered in minutes”).

13          In an amended complaint, plaintiff need only provide a short and plain statement of the

14   claims showing that he is entitled to relief. Plaintiff should list his factual allegations according

15   to the claims he is asserting rather than referencing factual allegations made in prior complaints.

16   Plaintiff should clearly label his claims and address them in a sequential fashion. Within the

17   amended complaint, plaintiff must write a short, plain statement telling the Court: (1) the

18   constitutional right plaintiff believes was violated; (2) the name of the person who violated the

19   right; (3) exactly what the individual did or failed to do; (4) how the action or inaction of the

20   individual is connected to the violation of plaintiff’s constitutional rights; and (5) what specific

21   injury plaintiff suffered because of the individual’s conduct. See Rizzo v. Goode, 423 U.S. 362,

22   371–72, 377 (1976).

23

24


     ORDER - 5
 1          The amended complaint must be legibly rewritten or retyped in its entirety, it should be

 2   an original and not a copy, it should contain the same case number, and it may not incorporate

 3   any part of the prior complaints by reference. The amended complaint will act as a complete

 4   substitute for the original complaint and any amended complaints and not as a supplement. The

 5   prior complaints and any filings attempting to add claims to the prior complaints will not be

 6   considered.

 7          In addition, to avoid dismissal for failure to state a claim, plaintiff must include more

 8   than “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a

 9   cause of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). A claim upon

10   which the court can grant relief has facial plausibility; in other words, a claim has “facial

11   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

12   inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S.Ct. at 1949.

13   Plaintiff’s amended complaint is limited to 20 pages including exhibits, unless plaintiff can show

14   good cause for additional pages.

15          And lastly, as District Judge Bryan noted, plaintiff has had numerous opportunities to

16   amend his complaint in this matter and has now filed five amended complaints seeking similar

17   relief. See Dkt. 60. If plaintiff fails to comply with this order, the Court may recommend

18   dismissal of this case for failure to follow a Court order.

19

20

21

22

23

24


     ORDER - 6
 1                                            CONCLUSION

 2          Based on the above stated reasons, defendants’ motion (Dkt. 62) is granted. Plaintiff is

 3   ordered to file an amended complaint within 14 days of the date of this order. The Clerk is

 4   directed to send plaintiff a 42 U.S.C. § 1983 civil rights complaint form.

 5          Dated this 5th day of November, 2019.

 6

 7                                                        A
                                                          J. Richard Creatura
 8
                                                          United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 7
